Citation Nr: 1420029	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-41 266	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, claimed as migraines or white foci of the brain, to include as due to exposure to mustard gas.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In this regard, the Board finds that written communication received from the Veteran in November 2007 may be reasonably construed as a timely notice of disagreement with the determination.  A substantive appeal was received within 60 days of issuance of a statement of the case.  Jurisdiction rests with the RO in St. Petersburg, Florida, from which the appeal was certified.

In his October 2009 substantive appeal, the Veteran requested a Board hearing to be held at the RO.  The record shows the RO scheduled the Veteran for a Board hearing to be held on September 13, 2011.  However, the Veteran did not appear for the Board hearing.  As neither the Veteran nor his representative have requested to reschedule the Board hearing, the request for a hearing is considered withdrawn, and the Board will proceed with adjudication of the Veteran's claim.

The Veteran provided testimony at a RO hearing before a Decision Review Officer (DRO) in November 2010.  A transcript of the hearing is of record.

This matter was previously before the Board in May 2012 when it was remanded for additional development of the evidence.  The issue has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1. The most probative evidence of record does not demonstrate that the Veteran had full body exposure to mustard gas during active duty.

2. The most probative evidence of record does not demonstrate that it is at least as likely as not that headaches, claimed as migraines or white foci of the brain, are causally related to active duty, to include exposure to mustard gas.


CONCLUSION OF LAW

The criteria for service connection for headaches, claimed as migraines or white foci of the brain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.316 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2007 letter satisfied the duty to notify provisions with respect to the service connection claim and included notification of the regulations pertinent to the establishment of an effective date and disability rating.

VA has also satisfied its duty to assist the Veteran with respect to the claim decided herein.  The record contains the Veteran's service treatment records, VA examination report, private treatment records, records from the Social Security Administration, and lay evidence.  Pursuant to the Board's May 2012 remand, the Veteran underwent VA examination in June 2012.  The VA examiner reviewed the Veteran's claims file, completed a physical examination, and provided clinical findings and an opinion with adequate rationale, citing to pertinent evidence in the record.   38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Furthermore, the Board finds the RO substantially complied with the May 2012 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2010 DRO hearing, the DRO asked questions relevant to the information and evidence necessary to substantiate the claims, as well as solicited information relevant to the submission of evidence that might have been overlooked and that might substantiate the claims.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows: 

(a)  Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1)  Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2)  Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3)  Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b)  Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316. 

For claims involving exposure to mustard gas, the veteran must prove evidence of in-service exposure, and a diagnosis of a current above-listed associated disability, but is relieved of the burden of providing medical evidence of a nexus between the associated disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).  Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has headaches as the result of in-service exposure to mustard gas.

Preliminarily, the Board notes that the list of diseases VA has associated with full body exposure to mustard gas does not include headaches, migraines, or white foci of the brain.  Therefore, service connection based on full body exposure to mustard gas is not warranted on a presumptive basis. 38 C.F.R. § 3.316. 

With respect to direct service connection, a July 1968 service treatment record reflects the Veteran's complaints of headaches.  The physician recorded that the Veteran's head, ears, nose, and throat were all essentially negative on examination and provided a notation of "sinus headache."  An August 1968 service treatment record shows the Veteran again reported a headache, and the Veteran reported a history of frequent or severe headaches on a February 1970 report of medical history.  As such, the evidence indicates some symptoms of headaches during active duty, and therefore, the Board finds the Veteran has established an in-service event or injury for service connection purposes.

Concerning the remaining elements for service connection, the Veteran testified at a November 2010 hearing with a decision review officer that he had never been diagnosed with migraine headaches.  In addition, the Veteran reported that he had not had any headaches since active duty.  However, he testified that a CT scan of the head and brain was performed in March 2005 for headaches and memory loss.  In this respect, a March 2005 private treatment record indicates a CT scan was performed in connection with complaints of memory loss.  The impression was no acute infarct, bleed, mass, or abnormal enhancement.  There were multiple high density tiny foci, mostly in the subcortical region, which the physician noted could be from previous oily myelographic contract material if there was such a history.  However, if there was no such history, the physician found the foci could be due to previous infectious/inflammatory process calcifications.

In June 2012, the Veteran underwent VA examination in connection with his claim.  The VA examiner reported that a sinus headache had been diagnosed during service but did not record any post-service diagnosis of headaches or migraines.  The Veteran reported that he had frequent migraine headaches during service but had not had a headache until the past several years.  He described current frontal headache pain that lasted less than one day.  He denied prostrating and prolonged attacks of migraine headache pain.  The VA examiner reviewed the Veteran's claims file and opined that it was less likely as not that headaches, to include migraines and white foci of the brain, were caused by or a result of military service.  The VA examiner noted that the Veteran was seen during active duty for a headache, which was due to a sinus headache and then resolved.  In addition, the VA examiner found it significant that there was no evidence of any current treatment for headaches following military service.  In addition, the VA examiner noted the abnormal report on CT scan of the brain in 2005 but found it was non-specific and could have been artifarct.  The VA examiner found this was confirmed by a May 2005 MRI, which was normal.

First, the Board notes that the medical evidence does not demonstrate a chronic headache disability or migraines during the pendency of the appeal or a recent diagnosis of a headache disability prior to the Veteran filing a claim for benefits.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  Nevertheless, even if the Board considers the March 2005 CT scan and/or the Veteran's statements regarding any current headaches as competent evidence of a current disability for service connection purposes, the probative, competent evidence of record does not relate a current disability to active duty.  Here, the Board affords significant probative value to the June 2012 VA examiner's opinion, which was based on a review of the claims file and cited to the pertinent records therein.  In addition, the VA examiner considered the Veteran's lay statements regarding his symptoms and provided a negative nexus opinion.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In this case, the only opinion relating a current headache disability to active duty is the Veteran's own statements.  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of headaches, to include migraines or white foci of the brain, or concerning the effects of exposure to mustard gas.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   The evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of headaches.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, as headaches are not a chronic disease listed in 38 C.F.R. § 3.309, any continuity of symptomatology after service is not sufficient to support a finding of chronicity.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As such, the Board finds the lay statements provided by the Veteran do not constitute competent medical evidence and lack probative value with respect to a relationship between a current headache disability and active duty.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

In addition, the Board recognizes the Veteran's submission of outside medical literature concerning the effects of exposure to mustard gas.  However, the United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the articles submitted by the Veteran fall into this general category.  Although the articles discuss the effects of mustard gas exposure, none of the articles pertains specifically to this Veteran, and the articles are not combined with any opinion of a medical professional.  Therefore, the Board finds this evidence is not probative with regard to the issue on appeal.  

Furthermore, although the Veteran is competent to report that he was exposed to gases during service, he is not competent to identify the type of gas used, as that would require knowledge pertaining to the chemical properties of the gases and which is beyond the competency of a lay person.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion regarding the type of gases to which he was exposed during active duty.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Board finds the Veteran is not competent to report that he was exposed to mustard gas; only that he was exposed to gases, and his lay statements lack probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

Moreover, the preponderance of the evidence is against a finding that the Veteran was exposed to mustard gas during active duty.  Relevant official documentation does not show the Veteran was exposed to mustard gas during training.  An April 2009 record shows the Veteran does not appear in the Department of Defense mustard gas or chem-bio databases of participants.  In addition, there is no indication in the Veteran's service treatment records or personnel records that he was exposed to mustard gas during training.  As such, the Board does not find credible the Veteran's assertions regarding any in-service exposure to mustard gas.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for headaches, claimed as migraines or white foci of the brain, to include as due to exposure to mustard gas.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for headaches, claimed as migraines or white foci of the brain, to include as due to exposure to mustard gas, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


